Citation Nr: 1733909	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In May 2015, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than level I hearing impairment in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).
Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

The Veteran contends that his hearing loss results in disability that warrants a compensable rating.  The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results, in November 2011 and January 2013, and again in August 2015, in substantial compliance with the Board's May 2015 remand directives.

In November 2011, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
5
10
40
50
26
LEFT
10
10
35
60
29

The average puretone thresholds were 26 in the right ear and 29 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 96 percent in the right ear and 100 percent in the left ear.  The audiometric results correspond to level I hearing in both ears.  See 38 C.F.R. § 4.85(h).  The level I numeric designation in both ears results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In January 2013, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
15
40
50
30
LEFT
20
20
35
55
32

The average puretone thresholds were 30 in the right ear and 32 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 100 percent in the right ear and 96 percent in the left ear.  The audiometric results correspond to level I hearing in both ears.  See 38 C.F.R. § 4.85(h).  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In August 2015, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
5
40
55
28
LEFT
15
10
40
55
30

The average puretone thresholds were 28 in the right ear and 30 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 100 percent in both ears.  The audiometric results correspond to level I hearing in both ears.  See 38 C.F.R. § 4.85(h).  The level I numeric designation in both ears results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

While the VA examination reports show some fluctuation in hearing impairment, none of them show hearing loss to a compensable degree as, at most, level I hearing impairment is shown in either ear.  Thus, a rating in excess of zero percent is not warranted for service-connected hearing loss.

In the Veteran's submitted statements, Board hearing testimony, he contends that his hearing loss results in difficulty hearing people, especially his chiropractic patients because he frequently faces their backs.  Additionally, at the VA examinations, his complaints included missing out in social situations, having to ask others to repeat themselves often, and difficulty communicating in noise.  The symptoms alone do not result in compensable ratings as they are effects of his underlying hearing loss, which is shown to be at a noncompensable level.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a rating in excess of zero percent for the Veteran's service-connected hearing loss is not warranted, and thus, the appeal must be denied.


ORDER

An initial compensable disability rating for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


